Fourth Court of Appeals
                               San Antonio, Texas
                                   September 23, 2022

                                  No. 04-22-00362-CV

                                     Steve NUNEZ,
                                        Appellant

                                            v.

                                  Alma Idalia NUNEZ,
                                       Appellee

              From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 34916
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. The Appellant’s brief is due on or before October 21, 2022.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court